DETAILED ACTION

Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter.
            Claims 20 recites the limitation "computer program product comprising a computer readable medium" comprising stored data. The specification is silent regarding the embodiments of the computer program product.The recited embodiments does not limit "computer-readable medium" to a non-transitory embodiment. Thus, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter. "A claim drawn to such a computer readable medium that covers both transitory

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rogynskyy (U.S. 2019/0361879 A1, hereinafter “Rogynskyy”).

 	As to claims 1, 11 and 20, Rogynskyy discloses an automated computer implemented method for retrieving signature contact information from email messages, comprising: 
 	processing an email message body to identify groups of characters that match 5patterns from a set of predefined signature data patterns (para.[0093]; discloses “the electronic activity parser 210 can be configured to identify a signature in a body of an electronic message. The parser 210 can identify the signature by utilizing a signature detection policy that includes logic for identifying patterns of signatures.”); 
(para. [0155]; discloses “ the tagging engine 265 can determine that an electronic activity is professional if the content of the electronic activity relates to sales, recruiting, scheduling an appointment or other business related activities. The tagging engine 265 can then assign a professional tag to such an electronic activity indicating that the electronic activity is professional in nature. The tagging engine 265 can further assign a tag indicating that the electronic activity is relating to sales, recruiting or scheduling an appointment based on the context of the electronic activity. Such tags can be used to determine whether or not to match the electronic activity to a record object of a system of record.”), and
 	 (b) generating a block score for the respective block based on the groups of characters identified as matching patterns from the set of predefined signature 15data patterns (para. [0190]; discloses “the trigger can be based on a confidence score falling below a predetermined threshold indicating that the confidence in a particular value is unstable or unusable. For instance, the trigger can be satisfied or actuated when the node pairing engine 240 determines that the confidence score of a particular value of a field, such as a current employer of a person is below a predetermined confidence score (indicating that the person may no longer be at a particular company).”); 
 	selecting one of the blocks based on the block scores generated for the respective blocks (para. [0211]; discloses “The record object manager 255 can function as a systems of record object aggregator that is configured to aggregate data points from many systems of record, calculate the contribution score of each data point, and a timeline of the contribution score of each of those data points. The record object manager 255 or the system 200 in general can then enrich the node graph generated and maintained by the node graph generation system 200 by updating node profiles using the data points and their corresponding contribution scores.”); and 
 	retrieving signature contact information from the selected block and storing the retrieved signature contact information (para. [0003]; discloses “storing , by the one or more processors, in one or more data structures, an association between the group node and the electronic account identifier pattern.”).  

 	As to claim 2, Rogynskyy discloses the method of claim 1 wherein the set of predefined signature data patterns includes patterns corresponding to different types of signature data (para. [0093]; discloses “The parser 210 can identify the signature by utilizing a signature detection policy that includes logic for identifying patterns of signatures. In some embodiments, a signature can include one or more values of attributes, such as values for attributes including but not limited to a name, a phone number, a company name, a company division, a company address, a job title, one or more social network handles or links, an email address, among others.”) and generating the block score for the respective blocks is based on the types of the predefined signature data patterns identified within the respective block (para. [0093]; discloses “The information parsed from the signature can be used to determine a confidence score of a value of a field as further described herein with respect to the attribute value confidence scorer 235. “).  

 	As to claim 3, Rogynskyy discloses the method of claim 2 wherein generating the block score for the respective blocks comprises reducing the block score if a threshold amount of predefined signature data patterns of a same type are identified within the respective block (para. [0057]; discloses “The node profile managed can update the node profile 715 by, for example, increasing or decreasing a confidence score of the values of fields that can be verified or contradicted by subsequent electronic activities. The node profile manager can add additional (e.g., updated) values to a field based on ingested electronic activities.”).  

 	As to claim 4, Rogynskyy The method of claim 2 wherein generating the block score for the respective blocks comprises increasing the block score if a threshold amount of different types of the predefined signature data patterns are identified within the respective block (para. [0595]; discloses “increasing a likelihood that each node profile represents the true state of the world. For example, when node profiles are used to generate a node graph indicative of a hierarchy or other relationships amongst node profiles, the present solution can more accurately represent values of fields such as hierarchical titles within enterprises that are used to generate the node graph.”).

 	As to claim 55, Rogynskyy discloses the method of claim 2 wherein the types of the predefined signature data patterns include patterns corresponding to: name, title, email address, telephone number, and social media link (para. [0093]; discloses “In some embodiments, a signature can include one or more values of attributes, such as values for attributes including but not limited to a name, a phone number, a company name, a company division, a company address, a job title, one or more social network handles or links, an email address, among others.”).  

 	As to claim 6, Rogynskyy discloses the method of claim 1, comprising processing the email message body to identify 10characters that indicate that the email message body includes fragments that each correspond to a respective email in a multi-email thread, wherein steps of: selecting one of the blocks based on the block scores generated for the respective blocks, retrieving signature contact information from the selected block (para. [0190]; discloses “the trigger can be based on a confidence score falling below a predetermined threshold indicating that the confidence in a particular value is unstable or unusable. For instance, the trigger can be satisfied or actuated when the node pairing engine 240 determines that the confidence score of a particular value of a field, such as a current employer of a person is below a predetermined confidence score (indicating that the person may no longer be at a particular company).”)
(para. [0003]; discloses “storing , by the one or more processors, in one or more data structures, an association between the group node and the electronic account identifier pattern.”).  

 	As to claim 7, Rogynskyy discloses the method of claim 1 wherein the email message body is retrieved from an email in a batch of emails received from an email server, and the method is repeated for each of the emails in the batch (para. [0275]; discloses “The metrics can be calculated dynamically as the electronic activities are matched to nodes and record objects or the metrics can be calculated in batches, at predetermined intervals. Metrics can also be based on the content or other components of the electronic activity in addition to or in place of the linking of the electronic activity to a node and record object.”).  

 	As to claim 8, Rogynskyy discloses the method of claim 1 comprising sending the retrieved signature contact information to a customer relationship management support system (para. [0623]; discloses “the node graph generation system 200 can process record objects or data records of a system of record, such as a customer relationship management (CRM) system”).  

 	As to claim 9, Rogynskyy discloses the method of claim 8 comprising, at the customer relationship management 25support system, determining if the retrieved (para. [0624]; discloses “The node graph generation system 200 can process the record object to identify values from structured data fields of the record objects. In some embodiments, the node graph generation system 200 can execute a record object parsing policy to identify values from unstructured data of the record objects, such as by executing functions of the record data extractor 230. The node graph generation system 200 can generate a plurality of object field-value pairs that associate the identified values to the corresponding fields. Because each record object may include multiple strings having data that corresponds to a particular field, the node graph generation system 200 can generate multiple object field-value pairs from each electronic activity (e.g., multiple first name-value field pairs based on multiple record entries of the record object).”).  

 	As to claim 3010, Rogynskyy discloses the method of claim 9 wherein: -31- processing the email message body to identify groups of characters that match patterns from the set of predefined signature data patterns, reviewing the respective blocks to identify other groups of characters within the respective block that also match patterns from the set of predefined signature data patterns (para. [0155]; discloses “ the tagging engine 265 can determine that an electronic activity is professional if the content of the electronic activity relates to sales, recruiting, scheduling an appointment or other business related activities. The tagging engine 265 can then assign a professional tag to such an electronic activity indicating that the electronic activity is professional in nature. The tagging engine 265 can further assign a tag indicating that the electronic activity is relating to sales, recruiting or scheduling an appointment based on the context of the electronic activity. Such tags can be used to determine whether or not to match the electronic activity to a record object of a system of record.”),
  	generating the block scores, 5selecting one of the blocks, and retrieving signature contact information and storing the retrieved signature contact information, are all performed at a processing system that is within a client network together with a mail server from which an email message that includes the email message body is received (para. [0190]; discloses “the trigger can be based on a confidence score falling below a predetermined threshold indicating that the confidence in a particular value is unstable or unusable. For instance, the trigger can be satisfied or actuated when the node pairing engine 240 determines that the confidence score of a particular value of a field, such as a current employer of a person is below a predetermined confidence score (indicating that the person may no longer be at a particular company).”); 
 	and the customer relationship management support system and the customer 10relationship management system are each located outside of the client network (Fig.10 shows the server and client located away from each other and para. [0623]; discloses “the node graph generation system 200 can process record objects or data records of a system of record, such as a customer relationship management (CRM) system”).  

 	As to claim 12, Rogynskyy discloses the processing system of claim 11 wherein at least some of the set of predefined signature data patterns are stored on the storage, and the set of predefined signature data patterns includes patterns corresponding to different types of signature data (para. [0093]; discloses “The parser 210 can identify the signature by utilizing a signature detection policy that includes logic for identifying patterns of signatures. In some embodiments, a signature can include one or more values of attributes, such as values for attributes including but not limited to a name, a phone number, a company name, a company division, a company address, a job title, one or more social network handles or links, an email address, among others.”) and generating the block score for the respective blocks is based on the types of the 15predefined signature data patterns identified within the respective block (para. [0093]; discloses “The information parsed from the signature can be used to determine a confidence score of a value of a field as further described herein with respect to the attribute value confidence scorer 235. “).  
  
 	As to claim 13, Rogynskyy discloses the processing system of claim 12 wherein the processing system is configured to generate the block score for the respective blocks by reducing the block score if a threshold amount of predefined signature data patterns of a same type are identified 20within the respective block (para. [0057]; discloses “The node profile managed can update the node profile 715 by, for example, increasing or decreasing a confidence score of the values of fields that can be verified or contradicted by subsequent electronic activities. The node profile manager can add additional (e.g., updated) values to a field based on ingested electronic activities.”).  
  
 	As to claim 14, Rogynskyy discloses the processing system of claim 12 wherein the processing system is configured to generate the block score for the respective blocks by increasing the block score if a threshold amount of different types of the predefined signature data patterns are identified 25within the respective block (para. [0595]; discloses “increasing a likelihood that each node profile represents the true state of the world. For example, when node profiles are used to generate a node graph indicative of a hierarchy or other relationships amongst node profiles, the present solution can more accurately represent values of fields such as hierarchical titles within enterprises that are used to generate the node graph.”).
  
 	As to claim 15, Rogynskyy discloses the processing system of claim 2 wherein the types of the predefined signature data patterns include patterns corresponding to: name, title, email address, telephone number, and social media link (para. [0093]; discloses “In some embodiments, a signature can include one or more values of attributes, such as values for attributes including but not limited to a name, a phone number, a company name, a company division, a company address, a job title, one or more social network handles or links, an email address, among others.”).    

 	As to claim 16, Rogynskyy discloses the processing system of claim 1 wherein the processing system is configured to process the email message body to identify characters that indicate that the email message body includes fragments that each correspond to a respective email in a multi- email thread, and to: select one of the blocks based on the block scores generated for the 5respective blocks, ,  retrieve signature contact information from the selected block (para. [0190]; discloses “the trigger can be based on a confidence score falling below a predetermined threshold indicating that the confidence in a particular value is unstable or unusable. For instance, the trigger can be satisfied or actuated when the node pairing engine 240 determines that the confidence score of a particular value of a field, such as a current employer of a person is below a predetermined confidence score (indicating that the person may no longer be at a particular company).”) and store the retrieved signature contact information, for each of the fragments that correspond to a respective email (para. [0003]; discloses “storing , by the one or more processors, in one or more data structures, an association between the group node and the electronic account identifier pattern.”).    
	
 	As to claim 17, Rogynskyy discloses the processing system of claim 1 wherein the processing system is configured to 10send the signature contact information to a customer relationship management support system (para. [0623]; discloses “the node graph generation system 200 can process record objects or data records of a system of record, such as a customer relationship management (CRM) system”).    

 	As to claim 18, Rogynskyy discloses the processing system of claim 17 in combination with the customer relationship management support system, the customer relationship management support system 15being configured to determine if the retrieved signature contact information corresponds to a new contact or includes updated information for an existing contact and if so send updated contact information to a customer relationship management system (para. [0624]; discloses “The node graph generation system 200 can process the record object to identify values from structured data fields of the record objects. In some embodiments, the node graph generation system 200 can execute a record object parsing policy to identify values from unstructured data of the record objects, such as by executing functions of the record data extractor 230. The node graph generation system 200 can generate a plurality of object field-value pairs that associate the identified values to the corresponding fields. Because each record object may include multiple strings having data that corresponds to a particular field, the node graph generation system 200 can generate multiple object field-value pairs from each electronic activity (e.g., multiple first name-value field pairs based on multiple record entries of the record object).”).  
  
claim 19, Rogynskyy discloses the processing system of claim 18 wherein the processing system is located 20within a client network together with the mail server, and the customer relationship management support system and the customer relationship management system are each located outside of the client network (Fig.10 shows the server and client located away from each other and para. [0623]; discloses “the node graph generation system 200 can process record objects or data records of a system of record, such as a customer relationship management (CRM) system”).  .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Roller et al. (U.S. 2019/0140665 A1) discloses analyzing communication messages (e.g., emails) and selecting corresponding actions are described. In some database systems, a user may receive multiple messages at a user device. To efficiently determine responses to these messages, the user device may send the messages to a backend server for analysis. The server may perform natural language processing (NLP) to classify the message with one or more binary classifications and may extract metadata from each message. Based on the classifications and the metadata, the server may determine one or more actions the user device may perform to respond to each message. The server may send instructions to the user device indicating the suggested actions, and the user device may display these actions as options to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOE CHACKO/Primary Examiner, Art Unit 2456